EXHIBIT TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Three Months Ended June 30, 2009 2008 Consolidated income before provision for income taxes $284 $687 Fixed charges: Interest1 499 43 Portion of rent expense representative of the interest factor (deemed to be one-third) 2 2 Total fixed charges 501 45 Earnings available for fixed charges $785 $732 Ratio of earnings to fixed charges 1.57 16.27 1 Components of interest expense are discussed under “Item 2. Management’s
